Citation Nr: 1523910	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  08-34 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to January 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The March 2008 rating decision declined to reopen the claim of service connection for a low back disability.  In June 2008, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in October 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in November 2008.  The November 2013 rating decision denied the claim for a TDIU.  In July 2014, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in August 2014, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2014.  

In December 2011, the Board remanded the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability for additional development.  

In March 2015, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of additional private medical records.  However, in a March 2015 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the November 2013 rating decision, March 2015 hearing transcript, and VA medical records dated from June 2008 to March 2014, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claims.  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Veteran reported during his March 2015 hearing that he had received treatment for his lumbar spine disability at the VA medical center (VAMC) in Alexandria, Louisiana, between 1978 to 1982.  While the RO made a Formal Finding of Unavailability of VA medical records in June 2012, this finding only related to clinical records from the St. Louis VAMC, Poplar Bluff VAMC, and the Houston VAMC.  No Formal Finding of Unavailability had been rendered for potential clinical records at the Alexandria, Louisiana, VAMC.  Additionally, the Veteran reported that he was preparing to undergo an independent medical examination for his lumbar spine disability.  It does not appear that these medical records have been associated with the claims file, and therefore, they should be obtained on remand.      

Finally, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.  The grant of service connection for a low back disability would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his low back disability that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Specifically, the Veteran should be requested to provide the appropriate release for the medical facility where he underwent an independent medical examination after his March 2015 hearing.  Appropriate efforts must be made to obtain all available VA treatment records, including any VA medical records dated from 1978 to 1982 from the VA medical center in Alexandria, Louisiana.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




